

EXECUTION VERSION
THIRD AMENDMENT
This THIRD AMENDMENT (this “Agreement”), dated as of April 25 2019, is made by
and among LPL Holdings, Inc., a Massachusetts corporation (the “Borrower”), LPL
Financial Holdings Inc., a Delaware corporation (“Holdings”), each subsidiary of
the Borrower listed on the signature pages hereto (the “Subsidiary Guarantors”;
the Subsidiary Guarantors, together with Holdings, the “Guarantors”; and the
Guarantors, together with the Borrower, the “Credit Parties”), JPMorgan Chase
Bank, N.A. (“JPMorgan”), as administrative agent for the Lenders (as defined
below) under the Amended Credit Agreement (as defined below) (the
“Administrative Agent”), and the Lenders party hereto.
PRELIMINARY STATEMENTS:
(1)Credit Agreement. The Borrower, Holdings, the Administrative Agent, the
arrangers and other agents party thereto, JPMorgan, Goldman Sachs Bank USA, and
Morgan Stanley Bank, N.A. (“MSB”), as swingline lenders, JPMorgan, MSB and Bank
of America, N.A., as letter of credit issuers, and the banks and other financial
institutions from time to time party thereto as lenders (the “Lenders”) are
parties to that certain Amended and Restated Credit Agreement, dated as of March
10, 2017 (as amended by that certain Amendment Agreement, dated as of June 20,
2017, that certain Second Amendment, dated as of September 21, 2017, and as
otherwise amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time prior to the date hereof, the
“Credit Agreement”, and as further amended by this Agreement, the “Amended
Credit Agreement”). Capitalized terms not otherwise defined in this Agreement
have the same meanings as specified in the Amended Credit Agreement;


(2)Amendments. The Borrower desires to effect the Amendments (as defined below)
as hereinafter set forth;


(3)The Borrower, the other Credit Parties, and the Lenders party hereto (which
Lenders constitute the Required Lenders) have agreed, subject to the terms and
conditions set forth below, to amend the Credit Agreement as hereinafter set
forth in accordance with Section 13.1 of the Credit Agreement.


SECTION 1.Amendments. Pursuant to Section 13.1 of the Credit Agreement, and
subject to the satisfaction of the conditions precedent set forth in Section 2
hereof, effective on and as of the Third Amendment Effective Date, each of the
parties hereto hereby agrees as follows:


(a)    Section 1.1 of the Credit Agreement is hereby amended by amending and
restating clause (a)(i) of the definition of “Consolidated EBITDA” as follows:
(i)    total interest expense and, to the extent not reflected in such total
interest expense, any losses on Hedging Obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income from Cash Equivalents and gains on such Hedging Obligations or
such derivative instruments, bank and letter of credit fees, amortization of
deferred financing fees or costs and costs


NYDOCS02/1184886
77086519_1


 
 





--------------------------------------------------------------------------------






of surety bonds in connection with financing activities (but excluding interest
expense in respect of Indebtedness outstanding under any Margin Lines of
Credit),
(b)     Section 1.1 of the Credit Agreement is hereby amended by including the
following definition in the appropriate alphabetical order:
“Liquidity Lines of Credit” shall mean any lines of credit established and used
by LPL Financial, LLC and any other Broker-Dealer Regulated Subsidiary for
operational liquidity purposes in the ordinary course of the “broker-dealer”
business of such Broker-Dealer Regulated Subsidiary (and in any event excluding
any lines of credit (and commitments thereunder and proceeds thereof) used as
regulatory capital for computation of Net Capital (as defined in SEC
Rule 15c3-1)).


(c)    Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Margin Lines of Credit” as follows:
“Margin Lines of Credit” shall mean any lines of credit established and used by
the Borrower and its Subsidiaries consistent with ordinary course practice to
fund or support loans and advances (including Margin Loans) to customers of the
Borrower or any of its Subsidiaries, including customers of financial advisors,
made in accordance with Applicable Law and the applicable rules and guidance
promulgated by the Board and the U.S. Financial Industry Regulatory Authority
(FINRA) with respect to extensions of credit by the Broker-Dealer Regulated
Subsidiaries , and any replacement lines established on substantially similar
terms and conditions.
(d) Section 10.1(q) of the Credit Agreement is hereby amended and restated as
follows:
(q)     (i) Indebtedness in respect of Margin Lines of Credit, (ii) Indebtedness
in respect of Liquidity Lines of Credit and (iii) Indebtedness arising in
connection with securities lending arrangements entered into in the ordinary
course of business;


(e)    Section 10.5(y) of the Credit Agreement is hereby amended by deleting the
text “2.5:1.0” and replacing it with the text “2.75:1.00”; and


(f)    Section 10.6(i) of the Credit Agreement is hereby amended by deleting the
text “2.0:1.0” and replacing it with the text “2.75:1.00”.


SECTION 2.Conditions to Effectiveness. This Agreement shall become effective on
and as of the first Business Day on which the following conditions shall have
been satisfied (the “Third Amendment Effective Date”):
(a)the Administrative Agent shall have received counterparts of this Agreement,
duly executed and delivered by, or on behalf of, (A) the Borrower, (B) Holdings,
(C) each Subsidiary Guarantor, and (D) the Required Lenders;






NYDOCS02/1184886
77086519_1


2
LPL -Third Amendment (2019)





--------------------------------------------------------------------------------






(b)payment by the Borrower to each Lender that delivers an executed copy of a
counterpart to this Agreement on or before 5 p.m., New York City time, on April
22, 2019, an amendment fee (the “Amendment Fee”) in an amount equal to 0.125% of
the sum of (i) the outstanding principal amount of such Lender’s Term Loans and
(ii) such Lender’s Revolving Credit Commitments, in each case as of the Third
Amendment Effective Date;


(c)the representations and warranties contained (i) in Section 3 of this
Agreement, and (ii) in Section 8 of the Credit Agreement and in the other Credit
Documents, shall, in each case, be true and correct in all material respects, on
and as of the Third Amendment Effective Date, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date; provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the Third Amendment Effective Date or on such earlier date, as the case may be
(after giving effect to such qualification); and


(d)no Default or Event of Default exists immediately before or immediately after
giving effect to this Agreement.


SECTION 3.Representations and Warranties. Each of the Credit Parties hereby
represents and warrants, on and as of the Third Amendment Effective Date, to the
Administrative Agent and the Lenders, that:


(a)The representations and warranties set forth in the Amended Credit Agreement
and in the other Credit Documents are true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the Third Amendment Effective Date, in each case except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date; provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the Effective Date, or on such earlier date, as the case may be (after giving
effect to such qualification).


(b)It has the corporate or other organizational power to execute, deliver and
perform this Agreement, and it has taken all necessary corporate or other
organizational action required to be taken by it to authorize the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby.


(c)At the time of and after giving effect to this Agreement, no Default or Event
of Default has occurred and is continuing.


SECTION 4.Reference to and Effect on the Credit Agreement; Confirmation of
Guarantors.


(a)On and after the effectiveness of this Agreement, each reference in the
Amended Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement, as amended by, and after giving effect to, this Agreement.


NYDOCS02/1184886
77086519_1


3
LPL -Third Amendment (2019)







--------------------------------------------------------------------------------






(b)Each Credit Document, after giving effect to this Agreement, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed, except that, on and after the effectiveness of this Agreement,
each reference in each of the Credit Documents (including the Security Agreement
and the other Security Documents) to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Amended Credit Agreement. Without limiting the
generality of the foregoing, the Security Documents and all of the Collateral
described therein do and shall continue to secure the payment of all
Obligations, including under the Credit Documents, as amended by, and after
giving effect to, this Agreement, in each case subject to the terms thereof.


(c)Each Credit Party hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Credit
Documents to which it is a party, (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Credit
Documents (including, without limitation, the grant of security made by such
Credit Party pursuant to the Security Agreement) and confirms that such liens
and security interests continue to secure the Obligations, including under the
Credit Documents, including, without limitation, all Obligations resulting from
or incurred pursuant to the Tranche B Term Loan Facility and Revolving Credit
Facility made pursuant hereto, in each case subject to the terms thereof, and
(iii) in the case of each Guarantor, ratifies and reaffirms its guaranty of the
Obligations pursuant to its respective Guarantee.


(d)The execution, delivery and effectiveness of this Agreement shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender or any Agent under any of the Credit Documents, or constitute a
waiver of any provision of any of the Credit Documents or serve to effect a
novation of the Obligations.


SECTION 5.Costs, Expenses. The Borrower agrees to pay on demand all reasonable
and documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution and delivery of this Agreement and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable and documented fees and expenses of counsel
for the Administrative Agent) in accordance with the terms of Section 13.5 of
the Credit Agreement.


SECTION 6.Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier
(or other electronic transmission) shall be effective as delivery of a manually
executed counterpart of this Agreement.


SECTION 7.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.


SECTION 8.Governing Law. THIS AGREEMENT AND THE RIGHTS AND








NYDOCS02/1184886
77086519_1


4
LPL -Third Amendment (2019)





--------------------------------------------------------------------------------








OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


[SIGNATURE PAGES FOLLOW]


























































































































NYDOCS02/1184886
77086519_1


5
LPL -Third Amendment (2019)







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
and year first written above.


LPL HOLDINGS, INC.,
as Borrower




By:____/s/ Matthew Audette______________________
Name: Matthew Audette
Title: Chief Financial Officer








LPL FINANCIAL HOLDINGS INC.,
as Holdings




By:____/s/ Matthew Audette_____________________________
Name: Matthew Audette
Title: Chief Financial Officer


    












































NYDOCS02/1184886[SIGNATURE PAGE - LPL THIRD AMENDMENT (2019)]
77086519_1





--------------------------------------------------------------------------------












INDEPENDENT ADVISERS GROUP CORPORATION,
LPL INDEPENDENT ADVISOR SERVICES GROUP LLC and
LPL INSURANCE ASSOCIATES, INC.,
each as a Subsidiary Guarantor




By:___/s/ Christopher M. Mitchell________________________
Name: Christopher M. Mitchell
Title: Assistant Treasurer












































































NYDOCS02/1184886[SIGNATURE PAGE - LPL THIRD AMENDMENT (2019)]
77086519_1





--------------------------------------------------------------------------------












JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


By:    /s/ Courtney Furillo        
Name: Courtney Furillo
Title: Vice President


















































































NYDOCS02/1184886[SIGNATURE PAGE - LPL THIRD AMENDMENT (2019)]
77086519_1





--------------------------------------------------------------------------------












[Lender signature pages on file with Administrative Agent]














































































































NYDOCS02/1184886
77086519_1


 
 



